DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/27/2021 have been entered. 


Response to Amendment
The amendment filed on 7/27/2021 cancelled claim 29, 31-35.  Claim 3, 5, 15, 16, and 26 was previously cancelled.  New claims 36-41 are added. Claims 1, 22, 27, 30 have been amended.  Therefore, claims 1, 2, 4, 6-14, 17-25, 27-28, 30, and 36-41 are pending and addressed below.                

Applicant’s amendments made to claim 2, filed on 7/27/2021 are sufficient to overcome the claim objection, set forth in the previous office action.  Therefore, Examiner withdraws claim objection.  



Applicant’s amendments and arguments made to claim 1, 22, 27, 30, filed on 7/27/201 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections under 35U.S.C.101.  


Drawings
The new and annotated drawings (Fig. 15-17) filed on 7/27/2021 are acknowledged.   These new drawings represent Figures 9-11 from the IBR document US Patent Application No. 12/403,656, (hereinafter "'656), since issued as US Patent No. 8,239,256 (hereinafter "'256"), and incorporated by reference at paragraph [0095] of the instant application as published, and therefore do not introduce any new matter into the instant patent application, and are entered.


Specification
Amendments to the specification and drawings reciting the subject matter of US Patent Application No. 12/403,656 filed on March 13, 2009 (hereinafter referred to as "'656"), and subsequently issued as US Patent No. 8,236,256, related to the claimed "hashed IP address." to the original specification are acknowledged.  Specifically, new 


Terminal Disclaimer
Acknowledgment is made of applicant's terminal disclaimer filed on 1/7/2022.  However, it is disapproved on 1/10/2022.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422  re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2,4 6-14, 17-25, 27-28, 30, and 36-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claims 1, 10, 16 of U.S. Application 13/104253 (now Patent 10,614,459).  Although the conflicting claims are not identical, they are not patentably distinct from each other of claims 1, 22, 27, 30, respectively of the instant application.

Allowed Claims in patent  Application 13/104253 (now Patent 10,614.459)
Current Application 16/949589 which is Continuation of patent 

Claim 1, 22, 27, 30 (method)


Therefore, as discussed above, the scope of claims 1, 22, 27, 30 of the present application and allowed claim 1 of U.S. Application No. 13/104253 (now Patent 10,614,459) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.







Allowable Subject Matter
As to the prior art rejections, upon further search and consideration, it is found that claim 1, 22, 27, 30 is allowable subject to outstanding double patenting rejection.  An approved terminal disclaimer is required.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Applicant’s amendment and arguments presented (Remark filed on 7/27/2021) are deemed to be persuasive as the combination of elements, the claim as a whole, operates and integrates into a practical application of reciting a specific ordering of the steps as claimed. 

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The transformation of data into other data such as to provide the UCIC / 

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    


Additionally, upon further search, and for the reasons presented by Applicant, claims 1, 2, 4, 6-14, 17-25, 27-28, 30, and 36-41 are deemed to be allowable over the prior art of record.



Lamsfuss et al. (US 2008/0140525),
Cunningham et al. (US 2004/0029566),
Spalink et al. (US 2006/0070117),
Hoerenz (US 2004/0267611),
Grimes, Scott, US 2010/0106569),
Coleman et al. (US 2008/0010206).
Axe at el. (US 2006/0004628).
Agarwal et al. (US 2006/0242013).
Ananian (US 2003/0028451).
Kublickis   (US 2007/0067297).
Talegon (US 2003/0135460, [0034-0037]).
Goldhaber et al.  (US Patent 5,794,210).

The Examiner notes that the previously applied reference of Lamsfuss et al. (US 2008/0140525), teaches allocating user identity to every user and for every user first data are recorded which contain details of his access behaviour to the information. The user identity is allocated to the user anonymously, i.e. the system manages and processes the recorded data merely under an identity in the form of an anonymous code without specific reference to the identity of the user. Thereafter, control data are extracted from the data for the respective user and transmitted to a controlling device to control the advertising, but Lamsfuss fails to teach the feature of receiving financial 

Cunningham relates to provide authorization a current or future financial transaction. The PIK code of Cunningham is assigned by an e-commerce site and not received from an export system of a financial institution, and thus is neither associated with nor received with financial transaction data (past transaction) received from the financial institution 
Likewise, Spalink fails to disclose the particular arrangement in the current claims.         

The close referenced but not cited prior art GRIMES, Scott, US 2010/0106569) discloses offer realization and redemption in a system involving delivery of targeted marketing offers to consumers during a session with an online (web-based) Inter
net portal. Such as an online banking portal of a financial institution. In particular, Grimes suggests an offer management system (211) receives input from advertiser (213) corresponding to terms of targeted marketing offer to be provided to consumer (103) of financial institution (205) when offer triggering event by consumer is identified, and delivers corresponding campaign data to offer placement system (207). The offer placement system cooperates with financial institution computer system to determine occurrence of offer triggering event and deliver information corresponding to targeted marketing offer to consumer during online session with online portal.



After an exhaustive Non-Patent Literature search, the Examiner cites the following NPL document: 
C. Blundo and S. Cimato, "A software infrastructure for authenticated Web metering," in Computer, vol. 37, no. 4, pp. 28-33, April 2004, doi: 10.1109/MC.2004.1297298.


While Blundo discloses a framework based on hash chains to implement the
protocol while providing additional security and nonrepudiation of the produced proof of visits, however, Blundo fails to disclose the claimed arrangement preceding any campaign tracking/detecting of financial transaction/data analysis, authentication, and integration of content.

None of the cited art of record teaches or suggests the method of “receiving financial transaction data and a unique consumer identification code (UCIC) from an export system of a financial institution, wherein the financial transaction data is associated with the UCIC, and wherein the UCIC and the financial transaction data do not contain information that is traceable to the identity of a consumer”, “associating, by the one or more processors, the ADIC with a unique identifier associated with a computing device used by the consumer as a result of the computing device logging into to the financial institution's computer system”, “wherein the step of associating the ADIC with the unique identifier comprises receiving the unique identifier from the computing device 

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 1, 2, 4, 6-14, 17-25, 27-28, 30, and 36-41 are allowable subject to an outstanding approved Terminal Disclaimer.                    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681